ORDER
The Disciplinary Review Board having filed a report with the Court recommending that SCOTT A. TELSON of EDISON, who was admitted to the bar of this State in 1980, be publicly reprimanded for violations of RPC 3.3(a)(1), RPC 3.3(a)(5) and RPC 8.4(c) and (d), by altering a court document to conceal the fact that a divorce complaint had been dismissed, thereafter submitting the uncontested divorce to another judge, who granted the divorce, and then denying to a third judge that he had altered the document;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and respondent is suspended from the practice of law for a period of six months, effective October 31, 1994, and until further Order of the Court; and it is further
*48ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that.he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.